Citation Nr: 0006031	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  94-37 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from June 1959 to June 1963 
and from February 1991 to July 1991.  The veteran has 
reported serving on periods of inactive duty for training; 
however, these could not be verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision by the 
Hartford, Connecticut Department of Veterans Affairs Regional 
Office (RO), which denied service connection for a left knee 
disorder, a low back disorder, pes planus, a hearing loss 
disability, and a right wrist disorder.  During the course of 
this appeal, the veteran relocated to Florida, and is now in 
the jurisdiction of the St. Petersburg, Florida VA Regional 
Office.

The veteran and his representative appeared before a hearing 
officer at a hearing at the Hartford RO in November 1993.  In 
a November 1994 rating decision, the RO granted service 
connection for residuals of a right wrist fracture.  The 
veteran, his spouse, and his representative appeared before a 
Member of the Board at a hearing at the RO in September 1997.  
Just prior to this hearing, the veteran submitted a September 
1997 statement, in which he withdrew the issues of service 
connection for pes planus and a hearing loss disability.  
Thus, the withdrawn issues are no longer before the Board.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In March 1998, 
the Board REMANDED this case for additional development.  The 
case has now been returned to the Board for adjudication.   



FINDINGS OF FACT

1.  Competent evidence in the record, which includes service 
medical records and the veteran's testimony, shows that a 
left knee disability preexisted his 1991 active service and 
was not aggravated therein.

2.  Competent medical evidence showing a nexus between the 
veteran's current left knee disability and either period of 
service is not of record.

3.  Competent medical evidence in the record, which includes 
service medical records and the veteran's testimony, shows 
that a low back injury preexisted his 1991 active service and 
was not aggravated therein.

4.  Competent medical evidence showing a nexus between the 
veteran's low back disability and either period of active 
service is not of record.


CONCLUSIONS OF LAW

1.  A left knee injury clearly and unmistakably preexisted 
active service and the presumption of soundness at entry is 
rebutted.  38 U.S.C.A. § 1111 (West 1991).

2.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1111, 1131, 1153 (West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (1999).

3.  The veteran's claim of entitlement to service connection 
for a left knee disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).
 
4.  A back disability clearly and unmistakably preexisted 
active service and the presumption of soundness at entry is 
rebutted.  38 U.S.C.A. § 1111 (West 1991).

5.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1111, 1131, 1153 (West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (1999).

6.  The veteran's claim of entitlement to service connection 
for a low back disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his left knee disability, 
osteoarthritis, and low back disorder, degenerative 
spondylolisthesis of L4-5, were aggravated by his active 
service from February to July 1991. 

The term "veteran" is defined as "a person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991).  The term 
"active military, naval, or air service" includes "active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
1991) (emphasis added).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.   Service connection may 
also be granted for any disease diagnosed after service when 
all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).

The veteran has not claimed that his left knee or low back 
disability was incurred as a result of a combat situation.  
Thus, entitlement to application of 38 U.S.C.A. § 1154(b) is 
not warranted.

I.  Background

Service medical records from the veteran's active service 
from June 1959 to June 1963 reflect no complaints or 
diagnosis of a left knee disability.  The veteran's June 1959 
enlistment examination shows a diagnosis of mild dorsal 
scoliosis, no significant disease.  Service medical records 
from the veteran's active service from June 1959 to June 1963 
show only one complaint of low back pain, with no diagnosis.  
At his June 1963 examination for release from active duty, 
there were no complaints of a left knee or low back 
disability and evaluation of the lower extremities and the 
spine were normal.  The record indicates that the veteran was 
also a member of the Connecticut Army National Guard from 
1986 to 1992. The veteran's DD214 shows that he served on 
active duty from February 1991 to July 1991 in support of the 
Gulf War.  There are no service medical records available 
from this period of active service.

Private medical records from the Norwich Orthopedic Group 
from 1983 to 1992 show that the veteran was treated for 
bilateral knee disorder and a low back disability.  These 
records reveal that the veteran injured his left knee in 
February 1983 and again in May 1984 when he fell at work.  
The veteran underwent a left proximal tibial valgus osteotomy 
in August 1986 and a left knee meniscectomy, synovectomy, and 
chondroplasty in April 1988.  The records indicate that the 
veteran continued to experience left knee problems and the 
diagnosis was degenerative arthritis of the left knee.  The 
records show that the veteran first complained of low back 
pain in 1987, which he reported had been a problem since his 
first left knee surgery in 1986.   

In a June 1990 letter, the veteran's private physician stated 
that due to the veteran's degenerative arthritis of the left 
knee with torn medial and lateral menisci the veteran cannot 
walk more than one mile, cannot run or kneel, and should not 
stand or walk for more than 3-4 hours.  An August 1990 
medical record reveals a determination that the veteran's low 
back symptoms were related to his knee difficulties.  An 
August 1991 medical record shows the veteran was seen with 
worsening back pain.  Review of 1987 x-rays revealed a 
degenerative grade I spondylolisthesis of L4-5.  Recent x-
rays and CT scan revealed spondylolisthesis with spinal 
stenosis.  The impression was degenerative spondylolisthesis 
of L4-5, apparently injured in a 1986 work injury.  In a 
January 1992 letter, the veteran's private physician stated 
that the veteran had very degenerative L4-5 disc disease with 
degenerative spondylolisthesis as well as degenerative 
changes in both knees.  According to the veteran's physician, 
he was unable to participate in Army physical fitness 
testing.

 In a March 1992 National Guard examination for retention 
purposes, the veteran reported that he had left knee surgery 
in 1986 and back surgery was pending.  The examiner noted 
that left knee surgery was not in the line of duty and there 
was no specific back injury.  A May 1992 Medical Board 
evaluation revealed osteoarthritis of the knees and 
degenerative joint disease of the spine.  In July 1992, the 
veteran was discharged from the National Guard because of 
medical disqualification.   In an August 1992 letter, the 
State of Connecticut Military Department stated that the 
National Guard Bureau determined that the veteran was 
medically disqualified and that such condition was not 
associated with military service (not in the line of duty).

In a November 1993 letter, Malcolm S. Edgar, Jr., a private 
physician reported that the veteran had been on limited duty 
since 1983 due to osteoarthritis of his knees, and under 
function restrictions beginning in 1989 for advanced lumbar 
spondylosis.  Dr. Edgar further stated that based on the 
veteran's description of required activities while on active 
duty in 1991, it was his opinion that the veteran's 
orthopedic restrictions were exceeded and that this 
aggravated the veteran's low back and knee symptoms. 

At his November 1993 hearing, the veteran testified that he 
had undergone knee surgery and been diagnosed with a low back 
disability prior to entrance on active duty in February 1991.  
The veteran reported that he served as a supply sergeant on 
active duty and issued field gear and clothing to the 
deploying troops.  He testified that he was on his feet 
walking or carrying gear for 12 hours a day and that these 
duties exceeded his physical limitations and aggravated his 
preexisting left knee and back disabilities.  

At his September 1997 hearing, the veteran testified that he 
began working for the National Guard in the civilian position 
of supply sergeant in 1988, and that he was performing this 
job when he was called to active duty in 1991.  The veteran 
also testified that prior to his 1991 active service, he had 
experienced problems with his back due to his knee 
disabilities.  However, the veteran stated that he did not 
experience back or knee problems during his period of active 
service from June 1959 to June 1963.   The veteran's spouse 
testified that the veteran did not work 12-hour days on his 
feet prior to his 1991 active service, and that since this 
service the veteran has had spinal fusion surgery as well as 
a total knee replacement.  According to the veteran's spouse, 
his 1991 active service aggravated his pre-existing knee and 
back disabilities.  The veteran testified that he experienced 
problems with his knee and back while on active service in 
1991, but that he did not seek treatment until after he was 
deactivated.

II.  Presumption of soundness

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides that the term "noted" denotes "[o]nly 
such conditions as are recorded in examination reports,"  38 
C.F.R. § 3.304(b), and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions," Id. at 
(b)(1).  Here, there were no reports of a low back disorder 
or left knee disorder at his entrance to service in 1959 or 
at discharge in 1963 and there are no service medical records 
from his period of service in 1991.  Thus, he is entitled to 
the presumption of soundness.

The Board must next determine whether, under 38 U.S.C. § 1111 
and 38 C.F.R. § 3.304(b), the presumption of soundness is 
rebutted by clear and unmistakable evidence that a disease or 
injury existed prior to service.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that back and knee injuries existed 
prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).  The determination of whether there is clear and 
unmistakable evidence that back and left knee disabilities 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof." 38 C.F.R. § 3.304(b)(1).  

The Board finds that the veteran is competent to report that 
on which he has personal knowledge, that is what comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994), and thus, can report that he suffered a left knee 
disorder and low back disability prior to 1991.  The Board 
finds that the National Guard records, the private medical 
records from 1983 to 1992, and the veteran's testimony are 
competent evidence that a left knee disorder and low back 
disability clearly and unmistakably preexisted service.  The 
Court has clearly established that the veteran's own 
admissions of a preservice history will contribute clear and 
unmistakable evidence.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).  The Board finds that the veteran's left knee and low 
back disabilities preexisted service and thus, concludes that 
the presumption of soundness has been rebutted. 

II.  Presumption of aggravation

The veteran's statements that his left knee and low back 
disorders worsened in service are not probative of the issue 
at hand.  While the veteran is certainly capable of providing 
evidence of symptomatology, a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as the condition causing or aggravating the symptoms.  
See Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Robinette 
v. Brown, 8 Vet. App. 69, 74 (1995); Routen v. Brown, 10 Vet. 
App. 183 (1997).   

The presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a) (1998); Crowe v. Brown, 7 Vet. App. 238 
(1994).  Clear and convincing evidence is required to rebut 
the presumption of aggravation in service where the pre-
service disability underwent an increase in severity during 
service.  38 C.F.R. § 3.306(b) (1998); see Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).  "Flare-ups" of a 
preexisting condition do not constitute aggravation if there 
is no increase in severity of underlying disability.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991).

As noted previously, the State of Connecticut Military 
Department, in an August 1992 letter, stated that the 
National Guard Bureau determined that the veteran was 
medically disqualified and that such condition was not 
associated with military service (not in the line of duty).  
Additionally, the Board notes that following his period of 
active service from February 1991 to July 1991, private 
medical records from July 1991 to November 1992 indicate that 
the veteran had been previously diagnosed with degenerative 
arthritis of the knee and lumbar spondylosis and that the 
veteran's history of back pain with diagnosis of degenerative 
spondylolisthesis at L4-5 was the result of a 1986 work 
injury.  According to the additional notations in the private 
medical records, the veteran's back disability has been 
attributed to his left knee disability, which began in 1983.   

The Board notes that Dr. Edgar, Jr. in a November 1993 
letter, opined that based on the veteran's descriptions of 
his required activities during his 1991 active service, this 
aggravated the veteran's low back and knee symptoms.  The 
Board finds that the Dr. Edgar's November 1993 statement 
cannot be considered to be competent evidence of a nexus 
between the veteran's period of active service in 1991 and 
the current left knee and low back disabilities.  The 
examiner's notation constitutes no more than a transcription 
of medical history provided by the veteran, rather than a 
medical opinion.  See LeShore v. Brown, 8 Vet. App. 406 
(1995).  Dr. Edgar was not present to observe the veteran's 
activities during his 1991 active service.  The Board notes 
that Dr. Edgar did not relate specific diagnoses of either 
the left knee or the low back to the veteran's period of 
active service in 1991, but merely related unspecified 
symptoms to the veteran's active service.  This statement is 
remarkably nonspecific, and fails to address whether these 
were acute flare-ups versus a permanent increase in severity.  
Because the value of the statement was not known, the Board 
sought to undertake development to complete the application 
and, if there was cooperation, obtain a medical opinion.

III.  Failure to cooperate

The Board REMANDED this case in March 1998 to obtain 
additional medical records from the Norwich Orthopedic Group 
as well as an opinion from Dr. Edgar as to the specific 
changes in the veteran's disabilities which show aggravation 
of the veteran's left knee and back disabilities beyond the 
natural progression of the disorder.  The RO contacted the 
Norwich Orthopedic Group by letter in July 1998, a response 
is not of record.  The veteran was advised of such in an 
April 1999 supplemental statement of the case.  The veteran, 
in a May 1999 letter, stated that the private physician had 
already provided his opinion and the veteran refused to 
provide any further information.  

In this case, the Board fulfilled its duty to help complete 
the application by developing the potential facts pertinent 
to his claim. 38 U.S.C. § 5107(a) (formerly § 3007(a)); cf. 
Connolly v. Derwinski, 1 Vet.App. 566, 569 (1991).  The Court 
has noted that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  
The Court further stated that the duty to assist is not a 
blind alley.  Olson v. Principi, 3 Vet. App. 480 (1992).  The 
Board concludes that the VA duty to help complete an 
incomplete application is a lesser duty than the duty to 
assist.  In this case, the Board has exceeded any potential 
duty owed to the veteran and the theory of Wood and Olson are 
equally applicable to any lesser duties.  Here, the Board is 
left with an unsupported statement by a private physician, 
with further development prevented by the veteran's failure 
to cooperate.  In the instant case, the veteran has attempted 
to lead the Board down a blind alley as he has provided 
certain information, but refused to cooperate with the Board 
to develop this information.  Accordingly, the Board 
concludes that the competent evidence does not support 
findings that disorders of the back and left knee increased 
in severity during service.  As these disorders did not 
increase in severity during service, the presumption of 
aggravation does not attach.  

IV.  Well grounded

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or aggravation and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular 
disability requires more than an allegation that the 
particular disability had its onset or was aggravated in 
service.  It requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 1 Vet. 
App. at 81.  An injury during service may be verified by 
medical or lay witness statements; however, the presence of a 
current disability requires a medical diagnosis; and where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).

The veteran is competent to report on that which he has 
personal knowledge.  Layno, 6 Vet. App. at 470.  However, his 
statement that his current left knee and low back disorders 
were aggravated during his period of active service in 1991 
cannot serve to well ground the claim because he is not 
competent to make such an allegation, as this requires 
competent medical evidence which indicates that the claim is 
plausible or possible. Caluza, 7 Vet. App. at 507; see also 
Robinette, 8 Vet. App. 77; Edenfield v. Brown, 8 Vet. App. 
384 (1995); Grottveit, 5 Vet. App. at 93.  

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence" satisfying the Grottveit requirement.  Such 
evidence cannot enjoy the presumption of truthfulness 
accorded by Robinette (as to determination of well 
groundedness, because a medical professional is not competent 
to opine as to matters outside the scope of his or her 
expertise, and a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely because 
the transcriber happens to be a medical professional.  See 
Layno, 6 Vet. App. at 469 ("in order for any testimony to be 
probative of any fact, the witness must be competent to 
testify as to the facts under consideration").  See LeShore, 
8 Vet. App. at 409.  As previously determined, Dr. Edgar's 
statement is not competent as it is based on the veteran's 
descriptions of his activities, not on the veteran's actual 
activities.  There is no indication that Dr. Edgar was 
present during the veteran's 1991 service to observe the 
veteran's activities.  See Robinette, 8 Vet. App. at 77.
In the instant case, private medical records indicate that 
the veteran has current diagnoses of osteoarthritis of the 
left knee and degenerative spondylolisthesis of L4-5.  As set 
forth above, the evidence reveals that the veteran's low back 
and left knee disorders preexisted service.  Moreover, there 
is no competent medical evidence of inservice degenerative 
changes or indications that such changes are beyond the 
natural progress of the disease process to service.  As there 
is no competent medical evidence showing a nexus of either 
the veteran's osteoarthritis of the left knee or the 
veteran's degenerative spondylolisthesis of L4-5, to his 
period of active service in 1991.  Accordingly, the veteran's 
claims for service connection for a left knee disorder and a 
low back disability are not well grounded and the claims are 
denied.

The Board acknowledges that it has decided the current issues 
on appeal on a different basis than did the RO.  When the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether the veteran will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decisions herein.  The veteran's claims were denied by 
the RO.  The Board considered the same law and regulations.  
The Board merely concludes that the veteran did not meet the 
initial threshold evidentiary requirements to submit well 
grounded claims.  The result is the same.  


ORDER

Service connection for a left knee disorder is denied.  
Service connection for a low back disorder is denied



		
	H. N. SCHWARTZ
Member, Board of Veterans' Appeals

 

